                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JACQUELINE WEBB,

                       Plaintiff,                                         8:19CV65

        vs.                                               AMENDED FINAL PROGRESSION
                                                                    ORDER
PACKAGING CORPORATION OF
AMERICA,

                       Defendant.

       This matter is before the Court on the parties’ Unopposed Motion to Amend the
Progression Order to Extend the Expert Witness Deadlines. (Filing No. 40.) The motion is
granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The jury trial of this case is set to commence before Brian C. Buescher, United
              States District Judge, in Courtroom 5, Roman L. Hruska Federal Courthouse, 111
              South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on August 18, 2020, or as soon
              thereafter as the case may be called, for a duration of seven (7) trial days. This case
              is subject to the prior trial of other civil cases that may be scheduled for trial before
              this one. Jury selection will be held at the commencement of trial.

       2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on July 28, 2020 at 11:00 a.m., and will be conducted by internet/telephonic
              conferencing. Counsel shall use the conferencing instructions assigned to this case
              to participate in the conference. (If counsel wishes to appear in person, counsel
              must contact chambers requesting permission to do so. Before contacting chambers
              to request such relief, counsel shall confer regarding the issue.) The parties’
              proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              bazis@ned.uscourts.gov, in Word format, by 3:00 p.m. on July 23, 2020.

       3)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on
              February 11, 2020 at 3:00 p.m. by telephone. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference.

       4)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is April
              25, 2019.

       5)     The deadlines for moving to amend pleadings or add parties are:

                    For the plaintiff(s):                September 1, 2019
                    For the defendant(s):                October 1, 2019
       6)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
                  Federal Rules of Civil Procedure is September 13, 2019. Motions to compel
                  discovery under Rules 33, 34, and 36 must be filed by September 27, 2019

                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         7)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          September 30, 2019
                            For the defendant(s):                          October 30, 2019

         8)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          October 30, 2019
                            For the defendant(s):                          November 29, 2019
                            Plaintiff(s)’ rebuttal:                        December 13, 2019

         9)       The deadline to identify and provide reports for all expert witnesses expected to
                  testify at trial as to Plaintiff’s emotional distress allegations are:

                            For the plaintiff(s):                          January 15, 2020

         10)      The deadlines to identify and provide reports for all rebuttal expert witnesses
                  expected to testify at trial as to Plaintiff’s emotional distress allegations are:

                            For the defendant(s):                          February 14, 2020

         11)      The deposition deadline is January 31, 2020. The expert deposition deadline is
                  March 16, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         12)      The deadline for filing motions to dismiss and motions for summary judgment is
                  March 31, 2020.

         13)      The deadline for filing motions to exclude testimony on Daubert and related


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
       grounds is April 16, 2020.

14)    Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

15)    The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

16)    All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.
Dated this 30th day of December, 2019.
                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
